Opinión de conformidad emitida por el
Juez Asociado Se-ñor Fuster Berlingeri.
Estoy de acuerdo, en general, con los pronunciamientos que la mayoría hace en su opinión, y con los resultados que en ella se anuncian, pero estimo necesario hacer unas ex-presiones adicionales en torno al asunto ante nos. Aunque favorezco la política judicial de no resolver asuntos consti-tucionales a menos que ello sea imprescindible, no creo que ésta impide hacer señalamientos idóneos sobre las cuestio-nes constitucionales que se traen prematuramente a nues-tra consideración, particularmente en casos excepcionales como el de marras, en el cual los asuntos en cuestión son de la mayor importancia pública y existe un gran interés colectivo en que se diluciden expeditamente.
*340I
Demás está decir que el asunto en torno al cual giran los casos ahora ante nos constituye una de las cuestiones pú-blicas más controversiales y angustiosas que la colectivi-dad puertorriqueña, incluso este Foro judicial, haya enca-rado en años recientes. Con intensidad superlativa y de la manera más dramática se contraponen derechos e intere-ses de la mayor jerarquía. Y en su raíz más honda pugnan inexorablemente visiones dispares sobre nuestra conviven-cia social y sobre las formas de enfrentar algunos de los graves problemas comunitarios que sufrimos.
Es menester comenzar estas expresiones acotando bre-vemente los elementos sobresalientes de la aludida contro-versia pública que da lugar a los pleitos ante nos. Ello es así porque, en fin de cuentas, la solución a los problemas de índole constitucional que este asunto suscita depende en gran parte de las características particulares de esa controversia. Si la controversia gira en torno a medidas dirigidas a proteger intereses estatales legítimos y preemi-nentes que se han canalizado debidamente, los problemas constitucionales pueden desvanecerse. En cambio, si la controversia surge por razón de que se han menoscabado impropiamente derechos personales del más alto rango, entonces las cuestiones constitucionales pueden ser determinantes. El análisis constitucional depende en gran medida de la naturaleza de los intereses sociales en pugna, por lo que debemos comenzar precisando cuál es la esencia de éstos.
La aludida controversia pública tiene como protagonis-tas, por un lado, a aquellas personas que amparadas por las leyes pertinentes reclaman el derecho a proteger sus vidas propias y su integridad física, y las de sus familiares; su propiedad, y su tranquilidad mediante la implantación de medidas de seguridad al nivel del área residencial. Este *341derecho se proclama estentóreamente, con desafiante vo-luntad, como desesperado grito del alma.
La férrea determinación de miles de personas en incon-tables vecindarios y urbanizaciones de adoptar sistemas de cierre de calles ó de control de acceso a sus áreas residen-ciales nace del hondo, desasosiego y de la desconcertante inseguridad que permean la vida familiar cotidiana, por causa de la implacable plaga de criminalidad que azota al país. Desde hace ya varias décadas, la comunidad puerto-rriqueña vive trágicamente afligida por el cáncer social de una delincuencia virulenta, que crece incontrolablemente cada día más, y que ha victimizado gravemente ya de un modo u otro, sino a todos los que vivimos en esta isla, al menos a algún pariente o amigo de todo residente, en la mayor parte de los casos.
La ciudadanía en general sufre los estragos no sólo de la desenfrenada violencia y del interminable pillaje causados por el crimen, y del justificado pavor que éste causa, sino que además padece de la desesperación que provoca la apa-rente inevitabilidad de la delincuencia. Sentimientos de impotencia e indefensión cunden en el ánimo de las perso-nas al observar que la criminalidad aumenta implacable-mente año tras año y que el Estado parece ser incapaz de contenerla, no empece las continuadas e insistentes pro-mesas de políticos de todas las estirpes de que habrán de “bregar con mano dura” y poner coto a la criminalidad.
De esta ominosa convergencia de pesares inquietantes, de la combinación del dolor con el miedo y la desesperanza, nace la idea de ampliar el ámbito del propio encarcela-miento para extender al vecindario las rejas que antes se ponían sólo en las residencias. Surge como una panacea al terrible mal y se adopta con inusitada resolución, afincada firmemente la decisión de cerrar las calles en un sentido de defensa propia de hondo calado psíquico y gran emotividad.
*342Por otro lado, como protagonistas contrarios, se encuen-tran varios grupos sociales que por razones diversas se oponen al cierre de calles. Algunos son ciudadanos que han sufrido caramente los efectos deletéreos inevitables de dichos cierres. Entre éstos se encuentran personas enveje-cientes o impedidas que ya no pueden entrar o salir de sus urbanizaciones expeditamente. También están las perso-nas que ahora tienen que tolerar tardanzas y molestias en su transitar urbano porque tienen que lidiar con “tapones” vehiculares que antes podían obviar utilizando calles y vías de acceso secundarias que ya no están abiertas a su uso. Un tercer sector dentro de este primer grupo lo cons-tituyen las personas que viven en las avenidas principales o vías periféricas cuyo tránsito ha aumentado considera-blemente al excluirse el paso a través de las calles locales de las urbanizaciones aledañas donde ha ocurrido un cierre. Estas sufren no sólo el aumento en tránsito, sino también del incremento en ruido, polvo, accidentes, críme-nes y otros que aquél apareja. Están incluidas además en este primer grupo aquellas personas cuyas propiedades co-lindantes han sufrido una considerable devaluación al que-dar fuera del área protegida por el cierre, o cuyos negocios han mermado al limitarse el flujo de clientes potenciales dentro de dicha área. Hay otros más que pertenecen al grupo de los afectados adversamente. Son los que tienen que viajar distancias un poco mayores que antes para lle-gar a sus propias residencias o salir del vecindario; los que ya no tienen fácil acceso a un parque que antes disfrutaban a menudo, ni a la iglesia a la que acudían, y, finalmente, son los que ahora les toma más tiempo llegar incluso a la escuela donde los hijos estudian. Todos tienen en común que la vida cotidiana se les ha hecho más difícil en mayor o menor grado por razón de los cierres de calles que antes transitaban con frecuencia libremente.
Un segundo grupo que se opone a los cierres lo consti-tuye personas que pueden o no estar directamente afecta-*343das por el cierre pero que independiente de ello, no lo fa-vorecen por razones esencialmente políticas, usado el término en su más prístina acepción. La principal preocu-pación de los que integran este grupo es relativa a los probables efectos adversos del cierre de calles sobre la colecti-vidad y sobre la calidad de la vida comunal. Se preguntan si el cierre de calles es realmente una medida efectiva para combatir el crimen o si no es, en cambio, una ilusoria pre-caución que sólo sirve para desplazar la actividad criminal de un lugar a otro sin ninguna reducción neta en el mal social que nos aflige. Cuestionan si el aparente efecto de mayor seguridad para los que viven en el sector residencial donde ocurre el cierre no contribuye a dividir aún más y a hacer aún más desigual nuestra ya fragmentada y dispar colectividad, en la cual las grandes diferencias económicas entre grupos sociales se torna aún más evidente, ya que unos tienen la posibilidad y los medios para “proteger” sus vecindarios mientras muchos otros no los tienen. Sospe-chan que el falso sentido de tranquilidad que puede produ-cir el cierre aminorará el clamor público ante el Gobierno respecto a resolver el problema de la criminalidad y redu-cirá en los ciudadanos favorecidos por el cierre su insisten-cia de que se tomen medidas efectivas para combatir la delincuencia. Les inquieta que la reciente parcelación de la comunidad, que la van convirtiendo en un “conglomerado de pequeños feudos” divididos por portones y vallas, ha de aumentar los conflictos y odios entre diversas clases econó-micas y, de ese modo, a la larga, aumentar la criminalidad. Más aún, les alarma que muchos vecindarios han proce-dido ya a cerrar sus áreas residenciales y privatizar sus calles sin autorización, ilegalmente, utilizando a veces para ello masivas barreras que son prácticamente inmovi-bles e impenetrables. Les preocupa que, al refugiarse en una medida como el cierre de calles, muchos ciudadanos reflejan su creciente sentido de desamparo comunal; que se está resquebrajando la solidaridad de la polis; que no se *344confía en la colectividad para resolver los problemas comu-nes, y que está predominando entre nosotros el ominoso parecer de “sálvese el que pueda”.
Uno y otro grupo, además, impugnan la constitucionali-dad de los cierres de calles. Aducen que esta medida es ilegal y constituye una violación de varios de los derechos fundamentales que garantiza la Constitución. Plantean que, aunque algunos de los varios costos y efectos adversos ya aludidos provocados por el cierre de calles no ocurrie-sen, aún así dicha medida es inaceptable, por ser contraria a importantes valores sociales y principios de convivencia que están consagrados en nuestra ley fundamental. II
Sucintamente expresados, los principales planteamien-tos constitucionales que formulan los que se oponen al cie-rre de calles son los siguientes:
(1)que en la medida en que el cierre impida que calles y par-ques públicos puedan usarse como tradicionalmente se ha he-cho para la comunicación pública y el intercambio y crítica de ideas, éste sería contrario a las garantías de libre expresión y asociación contenidas en nuestra Constitución y la federal;
(2)que en la medida en que el cierre impida un acceso razo-nable a sectores que desean divulgar sus particulares creencias religiosas y repartir propaganda sobre ellas, éste sería contra-rio a la libertad de culto garantizada por las dos constituciones;
(3)que en la medida en que el cierre dé lugar a que algunos de los no residentes sean detenidos antes de entrar a un vecinda-rio y se les exija identificación y otra información como condi-ción para permitírsele el paso, este sería contrario al derecho a la intimidad y a la protección contra registros y arrestos irra-zonables garantizada por ambas constituciones;
(4)que en la medida en que el cierre constituye una “privati-zación” de las calles y los parques públicos dentro del área re-sidencial sujeta a control, porque en efecto se excluye al público en general de su uso y se benefician de ellas sólo los residentes, éste sería contrario a la garantía de nuestra Constitución que prohíbe la utilización de fondos y propiedades públicas para fines privados;
*345(5)que en la medida en que el cierre produce efectos muy adversos sobre el valor en el mercado de propiedades colindan-tes excluidas del cierre o sobre el valor de propiedades en vías principales que reciben el tráfico vehicular que antes ocurría a través de las calles locales del vecindario cerrado, éste consti-tuiría una privación de la propiedad sin el debido proceso de ley o una incautación (taking) que constitucionalmente requiere justa compensación;
(6)finalmente, que en la medida en que el cierre autorizado por ley permite que unos residentes tengan acceso a las calles y parques públicos de determinada comunidad pero otros no, éste sería contrario a los principios de igual protección de las leyes garantizados por ambas constituciones.
Los planteamientos anteriores evidentemente constitu-yen una seria y substancial impugnación de la legitimidad del cierre de calles y de la legislación en que se apoyan dichos cierres. Requieren cuidadoso examen oportuna-mente porqué podrían dar base, ciertamente algunos de ellos, para declarar la falta de validez jurídica de la medida en cuestión, al menos en las formas en que se lleva a cabo actualmente.
HH HH H-1
Como se puede colegir de lo expuesto previamente, te-nemos ante nos una compleja situación donde se contrapo-nen derechos e intereses de la mayor jerarquía. Encaramos válidos pero dispares reclamos que deben ser armonizados. Como ocurre con frecuencia en la vida del Derecho, es me-nester buscar un balance adecuado entre preciados valores jurídicos que se encuentran en conflicto.
Una parte importante del problema que presenta esta particular contraposición de importantes derechos e inte-reses sociales, es que giran en torno a una medida de ale-gada protección social cuyos efectos y consecuencias reales desconocemos mayormente. Poco sabemos en términos pre-cisos y concretos sobre el resultado a corto y a largo plazo de los cierres de calles respecto a los propios vecindarios *346donde ello ha ocurrido. Menos aún sabemos sobre el im-pacto de dichos cierres respecto al resto de la comunidad, sobre todo en cuanto a las áreas adyacentes que no han cerrado. Existen conjeturas razonables que sostienen el re-clamo de que se trata de una medida de prevención de crímenes, junto con otras de comparable razonabilidad que sostienen el reclamo contrario de que a la larga esta me-dida aumentará la delincuencia en el país. No hemos te-nido en Puerto Rico, ni en otros lugares parecidos, sufi-ciente experiencia con esta medida para aquilatar sus méritos de modo confiable. Y, claro está, no hay evidencia empírica, producto de estudios científicos, que siquiera arroje luz sobre los supuestos efectos positivos o negativos del cierre de calles.
La solución que finalmente se le dé al conflicto en cues-tión dependerá en gran medida de la información y el co-nocimiento que tengamos sobre los efectos y las consecuen-cias reales del cierre de calles, y mucho convendría que las personas interesadas o concernidas pudiesen adelantar esa solución final propiciando estudios científicos que ayuden a contestar algunas de las interrogantes que este asunto plantea. Mientras tanto, sin embargo, es menester tomar las decisiones pertinentes que intenten armonizar de al-gún modo razonable los importantes derechos e intereses sociales que están en conflicto.
La labor de armonizar esos derechos e intereses contra-puestos les corresponde inicial y primordialmente a las ra-mas políticas del Gobierno. El balance que se intente lo-grar entre los distintos reclamos en cuestión puede ser preceptuado de varias maneras, dependiendo de los valo-res e intereses específicos que se quieran favorecer, dentro del marco que fijan los requerimientos constitucionales. La labor de escoger un particular balance, un modo de armo-nizar los derechos e intereses en conflicto u otro, implica juicios valorativos sobre cuestiones sociales y económicas que propiamente le compete hacer a la Asamblea Legisla-*347tiva y al Gobernador. En otras palabras, la reglamentación detallada del asunto ante nos, dirigida a atender y acomo-dar de manera concordante los dispares reclamos que es-tán presentes en éste, requieren formular una política pú-blica abarcadora sobre el particular, cosa que no le compete hacer a la rama judicial. Las ramas políticas vienen obli-gadas a actuar dentro del marco que le fijan las garantías y los derechos constitucionales, y por ello la legitimidad del esquema que éstas establezcan lo decide final y oportuna-mente nuestro foro, como Tribunal Supremo de Puerto Rico. Pero esa labor nuestra de pasar juicio final sobre la constitucionalidad del esquema legislativo es una función muy distinta a la de las ramas políticas, a las cuales pro-piamente les corresponde formular el esquema.
Una parte importante del problema que presenta el asunto ante nos es precisamente que no existe una política pública detallada y abarcadora sobre dicho asunto. La le-gislación y la reglamentación sobre el particular que están vigentes se quedan cortas, porque no atienden el asunto en cuestión en todos sus aspectos centrales. No proveen nor-mas y directrices suficientes para contestar todas las inte-rrogantes y dudas importantes que tienen los que quieren proteger sus vecindarios. Tampoco proveen garantías ade-cuadas para salvaguardar todos los derechos de los que se oponen a los cierres o de los que están adversamente afec-tados por éstos. La existencia de esas lagunas legislativas y reglamentarias es una de las causas de las muchas dis-putas que este asunto ha generado. Convendría que las ramas políticas del Gobierno actúen expeditamente para aprobar un esquema regulatorio adecuado, más abarcador y preciso que el que está vigente.
Al formular el esquema más completo que hace falta, es menester tener muy en cuenta varias nociones jurídicas que propiamente aplicadas pueden ayudar mucho a lograr un balance constitucionalmente aceptable de los intereses contrapuestos que el problema ante nos presenta. En pri*348mer lugar, debe tenerse en cuenta que aunque los derechos que se reclaman por unos y otros son todos del más alto rango, ninguno de ellos es tan absoluto que impida los inevitables ajustes y limitaciones que aparejaría un legí-timo esfuerzo por armonizar lo que está en conflicto. Tome-mos, por ejemplo, el fundamental derecho de expresión en las calles y los parques públicos. Nadie puede negar que su singular rango en nuestro ordenamiento constitucional exige la más esmerada protección. Pero ello no significa que cualquier persona puede exigir el libre acceso a cual-quier calle o parque a cualquier hora del día para cualquier fin. Aún este primordial derecho es regulable, como lo ha sido en muchas ocasiones avaladas judicialmente, si los controles que se imponen respondiendo a otros intereses estatales preeminentes son de contenido neutral, si permi-ten una oportunidad adecuada para el ejercicio de la libre expresión y si no son más onerosos que lo que las circuns-tancias requieren.
Una segunda noción que es muy pertinente es que el esquema que ha de formularse puede legítimamente ins-taurar o permitir mayores o menores limitaciones a los de-rechos fundamentales conforme a justificadas diferencias en las circunstancias de cada situación. Es decir, no es me-nester tratar igualmente instancias que no son iguales. Por ejemplo, no es lo mismo reglamentar un área residen-cial en el centro de la ciudad a través de la cual pasan avenidas principales, que reglamentar suburbios que sólo tienen calles de uso estrictamente local. Tampoco es lo mismo reglamentar una extensa zona urbana, que regla-mentar una pequeña zona de una o dos calles. Las limita-ciones a derechos fundamentales que pueden implantarse en unas son menores que las que pueden implantarse en otras. Así, pues, el cierre total de calles que sería permisi-ble a altas horas de la noche en un pequeño vecindario suburbano, no sería válido si ocurriese en el centro de la ciudad afectando vías periféricas.
*349Finalmente, la complejidad del asunto ante nos justifica el uso de opciones creativas. Es permisible diseñar medi-das diferentes para un mismo fin, según lo requieran las realidades de cada caso. En algunas situaciones, por ejem-plo la de las zonas residenciales grandes y céntricas, el cierre sólo será permisible si se instrumenta a través de vallas operadas por guardianes de seguridad con educada discreción para proteger los derechos de unos y otros. En cambio, en otras situaciones, como las de pequeños vecin-darios en los suburbios, puede permitirse el cierre me-diante portones automáticos, si éste ocurre sólo en deter-minados días y horas conforme a un justificado itinerario debidamente notificado al público concernido. Aun en otras situaciones puede permitirse un cierre más abarcador si los vecinos se hacen cargo de las reparaciones y el mante-nimiento de la calle o redondel de uso muy particular que ellos mismos construyeron con fondos privados. Lo que el legislador debe tener claro es que existe un margen de fle-xibilidad en la formulación de las medidas que han de im-plantarse, que responde a la necesidad de atender las múl-tiples variantes que existen en esta complicada situación de preeminentes intereses sociales en conflicto.
El reto a la inventiva jurídica de las ramas políticas es claro. Tienen la responsabilidad de salvaguardar en lo esencial los auténticos derechos e intereses de los que se oponen al cierre de calles, sin dejar desamparados a los que legítimamente desean proteger sus vecindarios contra el pavoroso embate de la criminalidad controlando razona-blemente el acceso a éstos. Oportunamente nos correspon-derá determinar si lo dispuesto por dichas ramas cuadra debidamente dentro de los marcos que fija nuestro ordena-miento constitucional.